Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
2.	 Applicants' requests for entry into AFCP 2.0 filed 1/6/2021 have been acknowledged and considered. Applicants' arguments and amendments filed 1/6/2021 have been considered. The amendments of claims 1, 3-6, 21 and 22 need further search and review for further consideration. Therefore, the amendments have not been entered.
It is to be noted that the petition decision to reopen after abandonment on 10/06/2020 has granted the application to return to the status immediately prior to the issuance of the notice of abandonment mailed July 17, 2020. Based on this and considering mail date of the last final office action on 5/15/2020, in PTO-303, 1 (a) is filled with “The period for expires 5 months”. 

Response to arguments
3.	Applicants arguments filed on 1/6/2021 have been considered. 
It is to be noted that an interview summary has been attached. In addition, applicants’ arguments are addressed below.
 During interview, examiner mentioned that the amended claim 1 with the claim limitation of “first degraded peeled citrus fruit” and “second degraded peeled citrus fruit” are not sufficient to overcome the rejections of record. The reason is if we interpret the 

4.	Applicants argued on pages 6-7 (DAV pages 2-3) that 
(i) Suasin discloses that dividing peeled fruit into segments ([0009]-[0012])
(ii) Suasin also discloses that the peeled fruit is rinsed and separated into segments (Suasin [0049]-[0056]). 
(iii) Bruemmer et al. discloses ‘a single step enzyme’ treatment that aims to facilitate efficient peeling of citrus fruits
(iv) Contrary to the assertion, the office action, Bruemmer cannot be read as a cumulative technique (i.e. a second enzyme treatment).
In response to (i) and (ii), t is to be noted that Suasin et al. discloses that peeling by hand can scrap some albedo from membrane covered segments. Therefore, after the processing to get exposed albedo, partially membrane covered segments exist. 
In paragraph [0051] of Suasin et al., it discloses that enzyme deactivation step to stop enzyme activity and peeled fruit is rinsed and if desired (emphasis, optional), the membrane surrounding the fruit segments may be removed. Therefore, it is interpreted as this disclosed step is optional step and not in presence of enzyme (enzyme deactivated). Therefore, it is interpreted as membrane surrounding the fruit segments in 
 it is to be noted that if we consider Bruemmer et al. as a whole, Bruemmer et al. discloses that “enzymatic softening process” helps to peel surface of the fruit with scoring ( at least in col 2 lines 20-22 and lines 25-27) so as to not penetrate albedo (may be considered first enzyme treatment step) and then (emphasis, i.e. after) (col 2 line 28 e.g. ‘then’) commercial pectinase treatment provides the release of fruit juice sections further (may consider second enzyme treatment step)  ( at least in col 2 lines 30-40, col 2 line 61 e.g. ‘then’ and in claim 1 (f) and (g) e.g. removing the peel and other membranes followed by separating each juice section). Bruemmer also discloses that juice segments are lifted, scoop etc. (col 3 lines 18-22). 
Therefore, it is considered that Bruemmer et al. has an implicit disclosure to disclose that first enzyme is enzymatic softening to perform up to scoring, peeling to get albedo (at least in col 2 lines 20-22) and followed by second enzyme treatment under conditions of temperature etc. to achieve removing  ‘other membranes’ as well (at least in in claim 1 (f), (g) ) and in combination , disclosed claim 1step (g), separating juice section intact (at least in in claim 1 (f), (g) of Bruemmer et al.) which is interpreted as an implicit disclosure that the other membrane removal at step (f) can be removal of  membranes which binds/attach more than one segments together to make more detached single  segment and separating  juice section (at least in at least in col 2  lines 25-27, 30-40, cl 3 lines 18-22 and claim 1 of Bruemmer et al.).
Therefore, as discussed above, after the processing to get exposed albedo, partially membrane covered segments exist as disclosed by Suasin et al. (at least in 
 
Conclusion
5.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
1-17, 21, 22 are If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792